Citation Nr: 0635192	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  94-35 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for 
dermatophytosis of the hands and feet, evaluated as 
noncompensable before December 29, 1992 and as 10 percent 
disabling from December 29, 1992.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1966 to June 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1993 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in Montgomery, Alabama.  
The Board last denied this claim in March 2005.  The veteran 
appealed that decision to the U.S. Court of Appeals for 
Veterans Claims (Court).  A June 16, 2006 Order of the Court 
vacated the Board's 2005 decision and directed readjudication 
of the claim consistent with the parties' June 2006 Joint 
Motion for Remand.            

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C., for actions consistent 
with the Court's June 2006 Order.  VA will notify the veteran 
if further action is required.


REMAND

Essentially, the June 2006 Joint Motion discusses three bases 
for remand.  First, the Board did not adequately explain the 
reasons and bases for denial to the extent that it failed to 
address the issue of whether any clinical evidence of hyper- 
and hypo-pigmentation of the upper arms should be considered 
"marked disfigurement" warranting an increased rating under 
pre-amended (effective before August 30, 2002) skin 
disability rating criteria.

Second, there was insufficient compliance with the duty to 
assist the claimant for two reasons.  One reason given was 
that the Board failed to ensure that certain VA clinical 
records were associated with the claims file.  In particular, 
the September 2004 VA compensation and pension (C&P) 
examination report discussed the veteran's reported history 
of prior VA dermatological treatment from August 2003 to the 
date of the examination; specific visits in August 2003, 
November 2003, January 2004, and August 2004; and treatment 
well before then, beginning in 1987.  Missing VA clinical 
records from the dates and periods noted should be associated 
with the claims file.

Also, it was determined that a Stegall violation had occurred 
on the basis that the Board's June 2004 remand order had 
directed performance of a C&P examination while the veteran's 
skin disease is active, during a flare-up, but the September 
2004 C&P examination was apparently conducted when the 
disease was not active.  Stegall v. West, 11 Vet. App. 268 
(1988).  In June 2004, the Board had directed that the C&P 
examination be provided "if at all possible" during a 
flare-up, if the veteran alerted VA promptly as to active 
skin flare-up.  Nonetheless, pursuant to the Joint Motion 
granted by the Court, VA must now conduct an examination 
during a period of flare-up or exacerbation of the veteran's 
service-connected disability, regardless of the practical 
difficulties involved in scheduling such an examination.

Third, the Joint Motion provides that the Board's prior 
decision must be vacated because the Board failed to evaluate 
the claim from December 3, 1991, forward; a VA clinical 
record of that date is deemed to be an informal claim for 
increase in the evaluation of the service-connected 
disability.  The May 1993 rating decision that is the basis 
for this appeal was based on a claim filed December 29, 1992.  
The Board notes that the December 3, 1991 VA clinical record 
specifically concerns treatment for hyperpigmented lesions on 
the upper arms, and the veteran's service-connected 
disability is dermatophytosis of the hands and feet.  
Nonetheless, the issue on appeal has been revised pursuant to 
the Joint Motion granted by the Court.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the veteran to identify specifically 
any treatment for his skin problems other 
than that already reported or otherwise 
discussed in this remand order.  Also, advise 
him that, if he possesses any such records 
and wishes to submit them himself, he may do 
so.  If he does seek VA assistance in 
securing any missing records, assist him 
consistent with the duty to assist, and 
attempt to obtain any non-VA records 
identified by the veteran if he provides 
authorization to do so.  Associate with the 
claims file any additional records obtained.   

2.  Send the veteran a notice consistent with 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

3.  Ensure that missing VA clinical records 
dated in and after 1987 are associated with 
the claims file.  The obtained records must 
include, but are not limited to, those dated 
in August 2003, November 2003, January 2004, 
and August 2004.  

3.  Pursuant to the June 2006 Joint Motion, 
schedule the veteran for a dermatology 
examination during an exacerbation or active 
phase of his dermatophytosis of the hands and 
feet to evaluate the severity of the 
condition in each location.  This will 
require coordination with the veteran's 
attorney, as the veteran or his attorney will 
need to notify VA immediately when the 
veteran has an exacerbation of his 
dermatophytosis of the hands and feet so that 
an examination can be scheduled during the 
exacerbation or active phase of the 
dermatophytosis.

Provide the veteran's claims file to the 
examiner. The examiner is to review the 
dermatological medical records, with 
particular attention to the VA outpatient 
dermatology records of May 1990 to April 1993 
and January 1998, the June 1998 compensation 
examination report, and any pertinent 
treatment records hereafter associated with 
the file. The examiner should diagnose any 
dermatological conditions other than 
dermatophytosis, in whatever anatomical 
location, and state whether any positive 
findings constitute spread of the same 
infectious agent or have the same etiology as 
the service-connected dermatophytosis, i.e., 
whether they are part of the service-
connected dermatophytosis of the hands and 
feet.


4.  After completing the above, readjudicate 
the claim of entitlement to an increased 
rating.  If any element of the claim remains 
denied, provide the veteran and counsel an 
appropriate Supplemental Statement of the 
Case and provide them an appropriate period 
to respond.  Thereafter, if in order, return 
the appeal to the Board.   

The veteran is advised that the failure to appear for a VA 
examination, if scheduled, could result in a denial of his 
claim unless good cause is shown.  He has the right to submit 
additional evidence and argument on the matters remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or the U.S. Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled expeditiously.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


